Exhibit 10.4

Director Compensation Program

Under our director compensation program, we pay our non-employee directors
retainers in cash. Each non-employee director receives a cash retainer for
service on the board of directors and for service on each committee on which the
director is a member. These fees are payable quarterly in arrears and are as
follows:

Cash Fees

 

     Member
Annual Fee      Chairman
Annual Fee  

Board of Directors

   $ 35,000       $ 70,000   

Audit Committee

   $ 7,000       $ 15,000   

Compensation Committee

   $ 7,000       $ 15,000   

Nominating and Corporate Governance Committee

   $ 3,500       $ 7,500   

Equity Fees

Our director compensation program also includes a stock-for-fees policy, under
which directors have the right to elect to receive common stock in lieu of cash
fees. The number of shares to be issued to participating directors is determined
on a quarterly basis by dividing the cash fees to be issued in common stock by
the fair market value of our common stock, which is the closing price of our
common stock, on the first business day of the quarter following the quarter in
which the fees were earned.

Under our director compensation program, upon their initial election to the
board of directors, new non-employee directors receive an option grant for
70,000 shares and all non-employee directors, other than the chairman, receive
an annual option grant for 35,000 shares. The chairman is entitled to an annual
option grant for 52,500 shares. The annual grants are made on the date of the
annual meeting of stockholders. These options vest quarterly over three years
from the date of grant, subject to continued service as a director, and are
granted under our 2013 Stock Incentive Plan. These options are granted with
exercise prices equal to the fair market value of our common stock, which is the
closing price of our common stock, on the date of grant and become immediately
exercisable in full if there is a change in control of our company.